Exhibit 32 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 We certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002that: (1) the QuarterlyReport on Form 10-Q of the Company for the quarter ended June 30, 2009 (the "Report")of The Savannah Bancorp, Inc. (the "Company") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:8/10/09 /s/ John C. Helmken II John C. Helmken II President and Chief Executive Officer (Principal Executive Officer) Date:8/10/09 /s/Michael W. Harden, Jr. Michael W. Harden, Jr. Chief Financial Officer (Principal Financial and Accounting
